427 F.2d 893
The CHEMITHON CORPORATION, Appellant and Cross-Appellee,v.The PROCTER & GAMBLE COMPANY, and the Procter & Gamble Manufacturing Company, Appellees and Cross-Appellants.
No. 13325.
No. 13326.
United States Court of Appeals, Fourth Circuit.
Argued April 8, 1970.
Decided June 2, 1970.

William A. Marshall, Chicago, Ill. (Charles J. Merriam, Alvin D. Shulman, and Merriam, Marshall, Shapiro & Klose, Chicago, Ill., H. Vernon Eney and Venable, Baetjer & Howard, Baltimore, Md., on brief), for appellant.
George B. Finnegan, Jr., New York City (William D. Denson, Jerome G. Lee and Morgan, Finnegan, Durham & Pine, New York City, William A. Grimes and Ober, Grimes & Shriver, Baltimore, Md., on brief), for appellees and cross-appellants.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM.


1
Chemithon Corporation, holder of United States patents 3,024,258 and 3,058,920, for making synthetic detergents, brought this action against Procter & Gamble Company, charging infringement of its patents and misappropriation of its trade secrets. P & G challenged the validity of the patents and sought attorneys' fees under 35 U.S.C. § 285.


2
The district court held that P & G used the processes claimed by the patents for more than a year before Chemithon filed its applications, and that its use was public within the meaning of 35 U.S.C. § 102(b). Consequently, the court held the patents invalid. It also held that P & G had not misappropriated Chemithon's trade secrets, but it denied P & G's request for attorneys' fees. In reaching these conclusions the district judge applied correct principles of law to findings of fact that are amply supported by the evidence. Finding neither error nor abuse of discretion, we affirm on the opinion of the district court. Chemithon Corp. v. Procter & Gamble Co., 287 F.Supp. 291 (D.Md.1968).


3
Affirmed.